Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on April 4, 2019 for patent application 16/374753.
Status of Claims
2.	 Claims 1-18 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite machine learning.
The limitation of machine learning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “observing” in the context of this claim encompasses the user manually observing a measurement operation parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – machine learning. The machine learning is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of machine learning) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using machine learning to perform the process step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagano (U.S. Publication Number: 2018/0181108).
As to independent claim 8, Nagano discloses a machine learning device for observing measurement operation parameter data representing a measurement operation parameter of a measurement operation that is executed by a measurement device for measuring a placement position of an object to be measured and measurement time data representing time taken to perform the measurement operation as a state variable representing a current environmental state (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]), and performing learning or decision-making using a learning model obtained by modeling adjustment of the measurement operation parameter based on the state variable (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]).
As to independent claim 1, Nagano discloses a measurement operation parameter adjustment apparatus for adjusting a measurement operation parameter of a measurement operation that is executed by a measurement device for measuring a placement position of an object to be measured, the measurement operation parameter adjustment apparatus comprising: 
a machine learning device for observing measurement operation parameter data representing the measurement operation parameter of the measurement operation and measurement time data representing time taken to perform the measurement operation as a state variable representing a current environmental state (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]) and performing learning or decision-making using a learning model obtained by modeling adjustment of the measurement operation parameter based on the state variable (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]).
As to independent claim 15, Nagano discloses a method for performing learning or decision-making regarding adjustment of a measurement operation parameter of a measurement operation that is executed by a measurement device for measuring a placement position of an object to be measured, the method comprising: 
a step of observing measurement operation parameter data representing the measurement operation parameter of the measurement operation and measurement time data representing time taken to perform the measurement operation as a state variable representing a current environmental state (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]) and performing learning or decision-making using a learning model obtained by modeling the adjustment of the measurement operation parameter based on the state variable (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]).
As to independent claim 16, Nagano discloses a method regarding machine learning of adjustment of a measurement operation parameter of a measurement operation that is executed by a measurement device for measuring a placement position of an object to be measured, the method comprising: 
a step of performing a process regarding the machine learning of the adjustment of the measurement operation parameter using a learning model obtained by modeling the adjustment of the measurement operation parameter based on measurement operation parameter data representing the measurement operation parameter of the measurement operation and measurement time data representing time taken to perform the measurement operation (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]), the measurement operation parameter data and the measurement time data being observed as a state variable representing a current environmental state (e.g., cycle time measurement section 11 measures machining time required when the numerical control section 2 controls the lathe machining machine 3 based on an instruction received from the machining path calculation section 10 to machine a workpiece, and outputs the measured machining time to the operation evaluation section) (see Paragraph [0078]).
As to dependent claim 2, Nagano teaches the measurement operation parameter adjustment apparatus according to Claim 1, wherein the machine learning device includes a state observation section for observing the measurement operation parameter data representing the measurement operation parameter of the measurement operation and the measurement time data representing the time taken to perform the measurement operation as the state variable representing the current environmental state, a determination data acquisition section for acquiring measurement operation determination data for determining whether the measurement operation executed based on the measurement operation parameter of the measurement operation is appropriate, as determination data representing an appropriate/inappropriate determination result for the measurement operation, and a learning section for generating the learning model obtained by learning the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation using the state variable and the determination data (e.g., standard of an appropriate value judgment based on rewards r.sub.t+1 given with respect to the actions a.sub.t at that time) (see Paragraph [0040]).
As to dependent claim 3, Nagano teaches the measurement operation parameter adjustment apparatus according to Claim 2, wherein the state observation section further observes product type data representing product type information on the object to be measured as the state variable representing the current environmental state (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]), and the learning section learns the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation and the product type information on the object to be measured (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]).
As to dependent claim 4, Nagano teaches the measurement operation parameter adjustment apparatus according to Claim 2, wherein the learning section includes a reward calculation section for finding a reward relating to the appropriate/inappropriate determination result, and a value function update section for, using the reward, updating a function representing a value of an action to adjust the measurement operation parameter of the measurement operation with respect to the time taken to perform the measurement operation, and the reward calculation section gives higher rewards in cases where the time taken to perform the measurement operation is shorter and lower rewards in cases where the time taken to perform the measurement operation is longer, the object to be measured or the measurement device has been damaged, or the object to be measured has been moved (e.g., standard of an appropriate value judgment based on rewards r.sub.t+1 given with respect to the actions a.sub.t at that time) (see Paragraph [0040]).
As to dependent claim 5, Nagano teaches the measurement operation parameter adjustment apparatus according to Claim 1, wherein the learning section performs multi-layer calculation of the state variable and the determination data (e.g., FIG. 3 is a schematic diagram showing a neural network having weights of three layers) (see Paragraph [0018] and [0060]).
As to dependent claim 6, Nagano teaches the measurement operation parameter adjustment apparatus according to Claim 1, wherein the machine learning device includes a state observation section for observing the measurement operation parameter data representing the measurement operation parameter of the measurement operation and the measurement time data representing the time taken to perform the measurement operation as the state variable representing the current environmental state (e.g., cycle time measurement section 11 measures machining time required when the numerical control section 2 controls the lathe machining machine 3 based on an instruction received from the machining path calculation section 10 to machine a workpiece, and outputs the measured machining time to the operation evaluation section) (see Paragraph [0078]), a learning section including the learning model obtained by learning the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]), and a decision-making section for determining the adjustment of the measurement operation parameter of the measurement operation based on the state variable observed by the state observation section and the learning model (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]).
As to dependent claim 7, Nagano teaches the measurement operation parameter adjustment apparatus according to Claim 1, wherein the machine learning device is located on a cloud server (e.g., in order to exchange state data and learning data between a plurality of numerical controllers 1 as described above, communication may be performed via a host computer such as the intensive management system 30, the numerical controllers 1 may directly communicate with each other, or a cloud may be used) (see Paragraph [0118]).
As to dependent claim 9, Nagano teaches the machine learning device according to Claim 8, comprising: a state observation section for observing the measurement operation parameter data representing the measurement operation parameter of the measurement operation and the measurement time data representing the time taken to perform the measurement operation as the state variable representing the current environmental state; a determination data acquisition section for acquiring measurement operation determination data for determining whether the measurement operation executed based on the measurement operation parameter of the measurement operation is appropriate, as determination data representing an appropriate/inappropriate determination result for the measurement operation; and a learning section for generating the learning model obtained by learning the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation using the state variable and the determination data (e.g., standard of an appropriate value judgment based on rewards r.sub.t+1 given with respect to the actions a.sub.t at that time) (see Paragraph [0040]).
As to dependent claim 10, Nagano teaches the machine learning device according to Claim 8, comprising: a state observation section for observing the measurement operation parameter data representing the measurement operation parameter of the measurement operation and the measurement time data representing the time taken to perform the measurement operation as the state variable representing the current environmental state (e.g., cycle time measurement section 11 measures machining time required when the numerical control section 2 controls the lathe machining machine 3 based on an instruction received from the machining path calculation section 10 to machine a workpiece, and outputs the measured machining time to the operation evaluation section) (see Paragraph [0078]); a learning section including the learning model obtained by learning the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]); and a decision-making section for determining the adjustment of the measurement operation parameter of the measurement operation based on the state variable observed by the state observation section and the learning model (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]).
As to dependent claim 11, Nagano teaches a system comprising: a plurality of apparatuses connected to each other through a network, wherein the plurality of apparatuses include at least a first measurement operation parameter adjustment apparatus according to Claim 2 (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]).
As to dependent claim 12, Nagano teaches the system according to Claim 11, wherein the plurality of apparatuses include a computer including a machine learning device, the computer acquires at least one learning model generated by learning in the learning section of the first measurement operation parameter adjustment apparatus, and the machine learning device in the computer performs optimization or streamlining based on the acquired learning model (e.g., machine learning to optimize a machining path based on a complex lathe turning cycle instruction) (see Paragraph [0008]).
As to dependent claim 13, Nagano teaches the system according to Claim 11, wherein the plurality of apparatuses include a second measurement operation parameter adjustment apparatus different from the first measurement operation parameter adjustment apparatus, and a learning model generated by the learning section in the first measurement operation parameter adjustment apparatus is shared with the second measurement operation parameter adjustment apparatus (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]).
As to dependent claim 14, Nagano teaches the system according to Claim 11, wherein the plurality of apparatuses include a control device for controlling a measurement device, and data regarding the measurement device, the data being acquired in the control device, are available for learning by the learning section in the first measurement operation parameter adjustment apparatus through the network (e.g., in order to exchange state data and learning data between a plurality of numerical controllers 1 as described above, communication may be performed via a host computer such as the intensive management system 30, the numerical controllers 1 may directly communicate with each other, or a cloud may be used) (see Paragraph [0118]).
As to dependent claim 17, Nagano teaches the method according to Claim 16, wherein the step of performing learning or decision-making using the learning model includes a step of observing the measurement operation parameter data representing the measurement operation parameter of the measurement operation and the measurement time data representing the time taken to perform the measurement operation as the state variable representing the current environmental state, a step of acquiring measurement operation determination data for determining whether the measurement operation executed based on the measurement operation parameter of the measurement operation is appropriate, as determination data representing an appropriate/inappropriate determination result for the measurement operation, and a step of learning the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation using the state variable and the determination data (e.g., standard of an appropriate value judgment based on rewards r.sub.t+1 given with respect to the actions a.sub.t at that time) (see Paragraph [0040]).
As to dependent claim 18, Nagano teaches the method according to Claim 16, wherein the step of performing learning or decision-making using the learning model includes a step of observing the measurement operation parameter data representing the measurement operation parameter of the measurement operation (e.g., state observation section 21 acquires data output from the operation evaluation section 12 and a machining path and machining conditions set in the state information setting section) (see Paragraph [0107]) and the measurement time data representing the time taken to perform the measurement operation as the state variable representing the current environmental state (e.g., cycle time measurement section 11 measures machining time required when the numerical control section 2 controls the lathe machining machine 3 based on an instruction received from the machining path calculation section 10 to machine a workpiece, and outputs the measured machining time to the operation evaluation section) (see Paragraph [0078]), and a step of determining the adjustment of the measurement operation parameter of the measurement operation based on the observed state variable and a result of learning the adjustment of the measurement operation parameter of the measurement operation in relation to the time taken to perform the measurement operation (e.g., machine learning performed by the adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, and the determination of an adjustment operation for adjusting a machining path and machining conditions) (see Paragraph [0100] and [0071]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Gotou (U.S. Publication Number: 2018/0222046) teaches workpiece picking operation.
	Takigawa et al. (U.S. Publication Number: 2017/0262772) teaches machine learning.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117